Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. Please review updated rejection below regarding the added limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over TheFalcon805. “How to win a poker game against a computer.” Published July 7, 2010. <https://www.youtube.com/watch?v=2gUUEshrJbw>. Accessed 12/10/20 in view of White et al (US 2006/0068498 A1).
1. TheFalcon805 discloses an electronic game machine, comprising: a display, an interface device, the interface device receiving input from a human player; a processor, the processor executing 
b) receive, upon initiating the machine implemented game, an input from the human player with the interface device whereby the human player chooses to be the option player or the robot player, wherein the option player, and not the robot player, is provided with decision-making options during the machine implemented game, and wherein the electronic game machine opposes the human player and operates as either the option player or the robot player based on the received input from the human player (i.e. the player obviously chooses to be an option player where he is provided with decision-making options during the machine implemented game against a computer or robot player, wherein the robot player is preprogramed and thus does not have decision-making options as the human player); 
c) randomly generate a first game state for the option player (i.e. the poker cards are generated randomly for each player); 


    PNG
    media_image1.png
    463
    729
    media_image1.png
    Greyscale

e) if the option player wagers, receive a compulsory wager from the robot player, randomly generate a second game state for the robot player, determine an outcome and award the wagered units to a winning one of the option player and the robot player; and

    PNG
    media_image2.png
    469
    733
    media_image2.png
    Greyscale
 
f) if the option player and the robot player each have remaining available wagering units, return to step c), (it is obvious that the play can continue until all the available wagering units are gone).
TheFalcon805 may not expressly disclose a prompt, by the electronic game machine, the human player to select to be the option player or the robot player; however, White discloses wherein a prompt, 
2. TheFalcon805 discloses the electronic game machine of claim 1 wherein the display comprises a graphical user interface that displays the game states to the human player.

    PNG
    media_image3.png
    465
    726
    media_image3.png
    Greyscale

3. TheFalcon805 discloses the electronic game machine of claim 2 wherein the graphical user interface displays the available wagering units of the option player and the robot player (as can be seen above, the interface displays the available wagering units of the option player and the robot player).
4. TheFalcon805 discloses the game electronic machine of claim 2 wherein the graphical user interface displays a game simulation (i.e. displays poker game simulation).
5. TheFalcon805 discloses the game electronic machine of claim 4 wherein the game simulation is one of a roll of dice, a spin of a roulette wheel or a draw of a poker hand (i.e. displays poker game simulation).

10. TheFalcon805 discloses the method of claim 7, but does not expressly disclose further comprising the step of receiving an input from the human player to select one of a plurality of different games. White discloses the step of receiving an input from the human player to select one of a plurality of different games [0158]-[0159]. It would have been obvious to a person of ordinary skilled in the art to modify the computer of TheFalcon805 to play different games and allow the player to choose which games to play and would have been motivated to do so to provide the player the option to select different games.

14. TheFalcon805 discloses the electronic game machine of claim 1 wherein the first game state and the second game state is each a randomly generated number (i.e. each poker card is randomly generated).
15. TheFalcon805 discloses the electronic game machine of claim 14 wherein the processor further executes instructions to determine that the electronic game machine automatically wins when the randomly generated number equals one or more specific values (i.e. the computer automatically wins when its poker hand is better than the human player’s poker hand).



Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715